Stone, J.,
delivered the opinion of the Court.
There are three cases on the special docket of this term that are all parts of one transaction, and are so inseparably connected together, that one opinion will dispose of the whole of them. The facts of these several cases are so interwoven, that one cannot he properly considered by itself, but justice requires them to be considered together.
The history of this litigation can be very briefly stated. The Piedmont and Cumberland Railway Company was organized under the general railroad law of this State, for the purpose of constructing a railway in Alleghany County, beginning at a point above Westernport, and running down to Cumberland. The corporation began the work of constructing the road, and continued, perhaps more than half their projected line, until they came to a small farm in Maryland called the Cookerly farm, and at that point their difficulties began. It seems that they agreed with the owners in fee of this farm as to the right of way, but as some of these were minors it was concluded to condemn it, and an inquisition was duly held and ratified by the Court. A man by tbe name of Speelman, however, claimed to be a tenant on this farm, and to hold it under a lease for two years. When the Piedmont and Cumberland Railway Company undertook to condemn the right of way through the Cookerly farm, it made this man Speelman a party to the proceedings, and *270the jury valued his interest at $200. When the finding was returned to Court, Speelman objected to the confirmation of the inquisition upon the ground that the railway company had no power under its charter to condemn the land, and the Court did set aside the inquisition as to Speelman, but confirmed it as to the Cookerlys, and the judgment seems to have been paid them.
It should be stated that before these condemnation proceedings were begun, which was on 1st of October, 1886, Speelman, to wit, on the 8th of September, 1886, had obtained an injunction against the company, prohibiting it from going on the land. The ground upon which he obtained the injunction was, that he had alease on the farm, and the company had not agreed with him as to compensation, and had not condemned his interest.
The company allege, and probably with truth, that at the time it agreed with the Cookerlys, they had no knowledge of the claim of Speelman. At any rate, immediately after the injuction was obtained by Speelman, the company commenced the condemnation proceedings, which resulted, as we have seen, in setting aside the inquisition as to Speelman, probably upon the ground that the charter of the company did not authorize the condemnation at that point. From this decision of the Circuit Court in setting aside this inquisition as to Speelman, all the subsequent litigation in these cases has sprung. Immediately after that decision, a rival and hostile corporation, the Cumberland and Pennsylvania road, by its president, Mr. Mayer, appears upon the scene, and having purchased the right of Speelman to this land, has exhausted every legal expedient to hinder and delay the building of the road.
As, however, the important question in the case is the validity of the charter of the Piedmont and Cumberland road, we will first consider that.
That company was organized under the general railroad law of the State. That law provides that the certificate of incorporation shall specify:
*271“First, the name assumed by such company, and by which it shall bb known ; second, the name of the places of the termini of said road, and the .county or counties, city or cities through which such road shall pass; third, the amount of capital stock necessary to construct such road.” A subsequent section provides:
“That whenever any railroad company heretofore incorporated, or which may hereafter be incorporated, shall find it necessary for the purpose of avoiding annoyance to public travel, or dangerous or difficult curves or grades, or unsafe or unsubstantial grounds or foundations, or for other reasonable causes to change the location or grade of any portion of their road, whether heretofore made, or hereafter to he made, such railroad companies shall be, and are hereby authorized to make such changes of grade and location, not departing from the general route prescribed in the certificate of such company.”
The point of the objection to the charter is that the railroad does not pursue the route laid down in its charter. The charter on that point is in these words:
2. We do further certify, that the said corporation so formed is a corporation for the purpose of constructing and operating a railroad in Maryland, beginning at a point in Alleghany County, in said State, opposite to the junction of the West Virginia Central and Pittsburg Railway Company with the Baltimore and Ohio Railroad Company, above Piedmont, in West Virginia ; running thence through or near to the town of Westernport, in Alleghany County, Maryland, to a convenient point below Keyser, in West Virginia, where it may cross the North Branch of the Potomac River into West Virginia, and also from a convenient point on the North Branch of the Potomac, at or near the city of Cumberland, in Alleghany County, Maryland, to another convenient point adjacent thereto — -all of the said road passing through Alleghany County, in the State of Maryland.
*272There is no pretence that the termini of the road are not designated in its charter with reasonable certainty. It is to run from a point in Alleghany County, opposite the junction of the West Virginia Central and Pittsburg Railway Company, with the Baltimore and Ohio Railroad Company, to a convenient point adjacent' to Cumberland. Nor is there any difficulty as to the “cities.” The charter only calls for one town, Westernport, and that the road now runs to.
But the charter says that at a convenient point below Keyser, the road may cross the Potomac into West Virginia, and also from a convenient point on the Potonlac, at or near the City of Cumberland to another point adjacent thereto.
The meaning of this latter clause undoubtedly is, that the road was expected to be built from the place whe're it first crossed the Potomac into West Virginia, on the West Virginia side of the river, until it recrossed into Maryland, near Cumberland. If the road had been so built or attempted to be, would it have been a valid charter, and could the land adjacent to Cumberland been properly condemned ? for we must all concede that if a railroad organized under the general law attempts to condemn property outside of its legal route, the inquisition will be enjoined.
The general railroad law of this State is a remedial statute, and is therefore to be construed liberally. Glood faith and reasonable certainty is all that is required. In passing that law, the Legislature distinctly recognized the benefit of railroads to the community, and did away with the old cumbersome and expensive mode of obtaining by legislative action, the right to build them. It was the manifest object of that law to enlarge and not to restrict the construction of railroads.
The general railroad law, (Act of 1876, ch. 242,) stands in the place of, and is a substitute for the old special char*273ter, and if the route laid down in the certificate of the Piedmont and Cumberland road, would have been sufficiently certain in a special charter, we apprehend that it will be sufficient in this charter.
The meaning of the charter of the Piedmont and Cumberland road, was that ata convenient point below Keyser, it should cross the Potomac into West Virginia, and run down on the West Virginia, side of the river until near Cumberland, when it should recross into Maryland and find its southern terminu near that city.
Now we cannot perceive why that is not a perfectly valid charter. The fact that the road runs through two States does not make it two roads. The Baltimore and Ohio runs from Maryland into West Virginia and back again into Maryland without losing its identity as one road, or any difficulty being perceived in its special charter giving it that privilege. If there is no objection in giving such privilege by special charter, where is the objection to such charter under the general law ? The case of Re New York, Lackawanna and Western Railroad Co., 88 N. Y., 279, is, we think, a case in point. In that case, after the incorporation under the general railroad law of New York, which is in that respect like ours, the directors came to the conclusion that a part of the road should be run through the State of Pennsylvania, and this route necessitated a change of a county in New York, through which the road was to run. They took steps to do this by amending their charter, but the Court of Appeals of that State decided that it was, unnecessary to ámend, as they had power under their certificate to make the change. No question whatever was made of the power of a road in order to straighten its line, or for any other proper cause, to run into an adjoining State and return. Of course the State of Maryland has nothing to do with the road in West Virginia, but she can permit by either general or special law the road to run beyond her limits and return.
*274No possible reason can exist wby, under tbe .general law, a railroad lying on the border of a State may not be built partly in one State and partly in anothbr. The conformation of the country may make it a necessity to do so, or the public interest, which, as Mr. Wood says, is the interest of the stockholders, may make it desirable to do so. Eor these reasons we think that a road lying near the border line between two States, may lie partly in one and partly in the other. The law of this State requires the termini to be fixed in this State, with reasonable certainty, and the cities (if any) through or near which the road is to pass. We think the termini have been fixed in this charter, good faith has been observed, and the towns have been named.
But another objection is raised against the charter, and that is, that after crossing into West Yirginia, at a convenient point below Keyser, it recrossed into Maryland before it reached the point near Cumberland.
The charter, as we construe it, only gives the ro&á. permission to go to West Yirginia, but it certainly does not compel it to go to West Yirginia and stay there until near Cumberland. In the nature of things a Maryland law could not compel a corporation to go out of the State, all it could do is to give it permission to do so.
But that question seems to us to be disposed of by the twelfth section of the Act of 1876, that provides that for any reasonable cause he road may malee a change in its location, provided it does not depart from the general route prescribed by its charter. An inspection of the map will show that this road has not departed from the general route prescribed by the charter. Its general route by its charter (on that part) is from below Keyser to Cumberland, and it has pursued that route in a line straighter and more direct than the boundary line (the Potomac) between the two States. The crossing and recrossing the river was evidently only to avoid natural obstacles, difficult to surmount, and made the line more direct.
*275We are of the opinion that the Piedmont and Cumberland Railroad have full power under their charter, to locate and build the road where they have located it, and as a necessary consequence the full power and authority to condemn a right of way over the Cookerly farm.
This main question being settled, the several cases may be disposed of without much difficulty, — and first as to the case of Speelman.
He, having alleged in his bill that he had an interest as tenant, and which, prima facie, we think he had, and that he had not been paid by the railroad, nor his interest condemned, he was entitled to an injunction until by one or the other of these modes, the railroad had acquired the right to go on the land.
But inasmuch as it is clearly shown that at the time of the trial of this case in the Court of Appeals, he had parted with his interest and had no longer any interest in the subject-matter of the suit, the order for the injunction must now be reversed and the bill dismissed.
But Mayer, his assignee, filed a bill subsequently on 30th March, 1887, alleging, among other matters, the same thing that Speelman had, that is, that his interest had not been paid for or condemned, and asking an injunction which was refused.
Under ordinary circumstances Mayer would have been entitled to an injunction to restrain the entry of the road upon the leased premises, until either by agreement or condemnation he was paid for his interest.
But the several records now before the Court disclose beyond a reasonable doubt that the purchase of Mayer of this lease was for the sole purpose of throwing obstacles in the way of the completion of the road ; and that the purchase of the lease was made in the interest of a rival road, of which he was president, and after he believed that the charter of the Piedmont and Cumberland road did not Authorize a condemnation there.
*276(Decided 21st June, 1887.)
Whatever may be the mere legal rights of the complainant he must assert them in the' Courts of' law, as a Court of equity will not lend its aid to further so discreditable a scheme, and the order refusing the injunction will be affirmed. Wood vs. Charing Cross R. R. Co., 33 Beav., 291.
The third and last case, is the case of Mayer and others vs. the Railroad, in which an injunction was granted the road against Mayer and others. This injunction was granted in Feb., 1887, and after the road had attempted to condemn the interest of Speelman and had failed to do-so. It is also apparent that no agreement had been made-with Mayer, the assignee. The case as it then appeared, was this: The owner of the lease would not sell, and the-road supposed it could not condemn the interest. By making Speelman a party to the inquisition they acknowledged that he had a claim of which they had notice.
But we fail to see how these facts authorized a resort to-a bill for an injunction. If no agreement could be reached,, and the road supposed it had no right to condemn, an amendment of their charter was the only remedy, and not' a resort to an injunction, and that case must be reversed and the bill dismissed.
We do not think it necessary to notice many points raised in the argument. The view we have taken disposes of the whole of these cases.

Order reversed with costs, and bill dismissed' in the case of The Piedmont and Cumberland Bailway Co. vs. Speelman. Order reversed with costs, and bill dismissed, in Mayer, et al. vs. Piedmont and Cumberland Bailway Co. Order affirmed with-costs in Mayer vs. Same.